

116 HR 4267 IH: Independent and Community Bank Shareholders Protection Act
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4267IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Watkins (for himself and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act with respect to shareholder claims arising from the appointment of a conservator or receiver for certain depository institutions, and for other purposes. 
1.Short titleThis Act may be cited as the Independent and Community Bank Shareholders Protection Act. 2.Shareholder claims (a)In generalSection 11(d) of the Federal Deposit Insurance Act (12 U.S.C. 1821(d)) is amended by adding at the end the following: 
 
(21)Shareholder claims for just compensation 
(A)Claims authorized 
(i)In generalA shareholder of a covered institution may file a claim with the Corporation for just compensation to be paid by the Corporation to the shareholder. (ii)Holding companiesA shareholder of a depository institution holding company may file a claim authorized by this subparagraph on behalf of such company with respect to a covered institution. 
(B)Amount to be paidJust compensation shall be paid to a shareholder in an amount equal to the pro-rata share of the shareholder of the net worth of the covered institution according to generally accepted accounting principles determined as of the date on which the covered institution enters conservatorship or receivership, whichever occurs first. (C)Limitation on payment of claimsThe Corporation shall not pay a claim under subparagraph (A) if— 
(i)the covered institution is determined by the final judgment of a court of competent jurisdiction to have been insolvent as of the date on which control of the covered institution passed from its shareholders to the Corporation; or (ii)the administrative expenses of the Corporation arising from the appointment of a conservator or receiver for the covered institution exceed available funds from the covered institution. 
(D)Statute of limitationsThe applicable statute of limitations with regard to a claim brought by a shareholder under subparagraph (A) shall be 90 days beginning on the date that a conservator or receiver is appointed for the covered institution pursuant to this Act. (E)Covered institution definedIn this paragraph, the term covered institution means a depository institution— 
(i)for which the Corporation has appointed a conservator or receiver; and (ii)that has total assets of less than $15,000,000,000 as of the date on which the institution enters conservatorship or receivership.. 
(b)Savings association shareholdersThe rights provided to a shareholder under section 11(d)(21) of the Federal Deposit Insurance Act, as added by this Act, shall apply in the same manner and to the same extent to— (1)a shareholder of a savings association for which the Office of Thrift Supervision appointed a conservator or receiver; and 
(2)a shareholder of a savings and loan holding company on behalf of such holding company with respect to a savings association for which the Office appointed a conservator or receiver. (c)Special rules (1)Statute of limitations for claims arising from actions prior to this ActThe statute of limitations for a claim filed under this Act, or an amendment made by this Act, with respect to the appointment of a conservator or receiver for a covered institution or savings association occurring prior to the date of enactment of this Act shall be 90 days beginning on such date of enactment. 
(2)Prior claimsA shareholder shall not be precluded from filing a claim under this Act, or an amendment made by this Act, if a claim with respect to the same conservatorship or receivership has been previously adjudicated before a court of competent jurisdiction. (3)United States Court of Federal ClaimsA shareholder may seek review of a denial by the Federal Deposit Insurance Corporation of a claim filed under this Act in the United States Court of Federal Claims. 
(d)DefinitionsIn this section: (1)Covered institutionThe term covered institution has the meaning given that term in section 11(d)(21) of the Federal Deposit Insurance Act (as added by this Act). 
(2)Savings associationThe term savings association has the meaning given that term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (3)Savings and loan holding companyThe term savings and loan holding company has the meaning given that term in section 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a). 
